Citation Nr: 1122213	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently-diagnosed right knee disorder is the result of the accumulated impact of performing his in-service duties as a ground surveillance system operator during his three-year period of service.  The Veteran further reports that his right knee disorder was mildly symptomatic both during and since service and that he only sought treatment for his right knee disorder when his symptoms increased in severity in 2008.

The Veteran's service treatment records fail to reflect any treatment for or reference to a right knee disorder in service or until June 2008, at which time the Veteran reported that he had been experiencing increasing right knee pain for several months prior to seeking treatment and that he had not experienced any right knee injuries.  A subsequent MRI of the Veteran's right knee was interpreted to reveal evidence of a medial meniscal tear, and subsequent VA treatment records reflect that he subsequently underwent an arthroscopic partial medial meniscectomy.  

The Board notes that the Veteran is competent to report the onset and continuity of his right knee symptomatology, and the evidence of record does not contradict his report of experiencing a mildly symptomatic knee impairment during service and thereafter, until his right knee pain significantly increased in 2008, causing him to seek treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Thus, the Board finds that given the Veteran's facially plausible report of experiencing right knee symptoms in service, coupled with his current diagnosis of a right knee disorder, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently-diagnosed right knee disorder, and a medical opinion addressing the potential relationship between the Veteran's current right knee disorder and service should be obtained in conjunction with the examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records from December 2008 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed right knee disorder and its potential relationship to service.

The claims file should be reviewed by the examiner, including the Veteran's service entrance examination in which no right knee abnormalities were noted (thereby triggering the presumption of soundness) and the Veteran's credible report of experiencing a mildly symptomatic right knee disorder until 2008, when his right knee pain increased, triggering him to seek treatment.  After examining the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed right knee disorder had its onset in service or is related to the Veteran's performance of his in-service duties as a ground surveillance system operator.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


